Citation Nr: 1539263	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  10-27 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1968 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Houston, Texas Department of Veterans Affairs Regional Office (RO).  In August 2013, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the record.  

This matter was previously before the Board in February, September 2014, and January 2015, when it was remanded for additional development. 


FINDING OF FACT

The Veteran's bilateral hearing loss disability was not manifest during active service, or within the first post-service year, and is not shown to be related to active service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1110,  1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran has been provided adequate notice in response to his claim.  The record shows that the Veteran was mailed a letter in May 2008 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The May 2008 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of the claims. 

The Board also finds the Veteran has been provided adequate assistance in response to the claim.  The Veteran's service medical records are of record.  Private treatment records have been obtained.  The Veteran has been provided appropriate VA examinations.  Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Where a Veteran served for at least 90 days during a period of war and manifests an organic disease of the nervous system, such as sensorineural hearing loss, to a degree of 10 percent within one year from the date of termination of that service, that disability shall be presumed to have been incurred or aggravated in service, even though there is no evidence of the disability during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  For certain chronic diseases, set forth in 38 C.F.R. § 3.309, to include organic diseases of the nervous system, continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. §§ 3.303(b), 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran contends that he is entitled to service connection for bilateral hearing loss disability, as he feels it was caused by active service.  Specifically, the Veteran has reported that he first noticed hearing loss during active service when he served as a medic in the Republic of Vietnam, and that his hearing loss has continued since separation.  

A review of the service medical records is silent for any complaints or diagnosis of hearing loss.  On March 1968 induction examination, the Veteran's ears and drums were clinically normal and he denied any history of hearing loss.  On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
Not Tested
10
LEFT
-5
-10
0
Not Tested
0

On January 1970 separation examination, the Veteran denied any history or current symptoms of hearing loss.  On audiological evaluation pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
Not Tested
10
LEFT
-5
-10
0
Not Tested
0

Post-service VA outpatient treatment records associated with the claims file provide no indication that the Veteran has sought treatment for decreased hearing acuity or that any treatment provider has related a bilateral hearing loss disability to his active service.  

On August 2010 VA audiological evaluation, the Veteran reported military noise exposure in the form of machine guns, missile launchers, firearms, heavy artillery, and combat explosions.  He denied any post-service occupational or recreational noise exposure.  Pure tone thresholds, in decibels, were:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
35
45
50
LEFT
30
30
40
50
55

Average pure tone thresholds were 40 decibels in the right ear and 44 in the left ear.  Speech audiometry revealed speech recognition ability of 94 percent bilaterally.  The examiner assigned a diagnosis of bilateral sensorineural hearing loss and opined that the Veteran's bilateral hearing loss disability was not related to military noise exposure.  The examiner explained that the Veteran's hearing acuity was normal at the time of separation and that once noise exposure is discontinued, there is no additional progression of hearing loss as a result of that noise exposure.  

On May 2014 VA audiological evaluation, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
35
40
45
LEFT
30
30
35
45
50

Average pure tone thresholds were 38 in the right ear and 40 in the left.  Speech audiometry revealed speech recognition ability of 94 percent bilaterally.  The examiner noted the Veteran's continued diagnosis of sensorineural hearing loss and opined that the Veteran's bilateral hearing loss disability was not as least as likely as not related to active service.  The examiner explained that the Veteran had normal hearing at the time of induction and separation examinations and while the examiner considered the Veteran's reports of in-service noise exposure, the examiner stated that because there was no indication of a shift in hearing acuity during active service, the current bilateral hearing loss disability was not related to active service, to include noise exposure therein.  

On March 2015 VA audiological evaluation, valid pure tone thresholds were unable to be recorded.  The examiner noted that the Veteran was able to understand testing instructions and he volunteered pure tone responses in the profound hearing loss range, but that during the interview, the Veteran did not seem to have significant difficulty hearing at average conversational level.  The examiner also noted that the tested bone conduction thresholds were inconsistent with air conduction thresholds for both ears and that inconsistency was common when patients exaggerated their air conduction thresholds.  Based on the invalidity of testing results, the examiner noted that an opinion as to the etiology of a bilateral hearing loss disability could not be provided.   

There is no indication that the audiometric results reported in the August 2010 or May 2014 VA audiological examination reports are unreliable, or otherwise inadequate.  The evidence establishes the presence of and a diagnosis of a current bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  

Because the medical evidence establishes that the Veteran has a current diagnosis of bilateral hearing loss disability, the Board will next consider whether the evidentiary record supports in-service incurrence.  

The Board notes that the Veteran is currently service-connected for posttraumatic stress disorder (PTSD), related to service in the Republic of Vietnam, and tinnitus due to noise exposure on active service.  Additionally, the Veteran has reported noise exposure from artillery and combat explosions during active service and the Veteran is competent to report about the circumstances of his active service, and that he was exposed to noise during service.  Therefore, the Board concedes that the Veteran was exposed to noise while on active service.  

As it has been established that the Veteran has a current diagnosis of bilateral hearing loss disability, and the Board has conceded in-service noise exposure, what remains for consideration is whether current bilateral hearing loss disability is related to active service, to include as due to noise trauma during service.  

The service medical records are silent for complaints, findings, treatment, or diagnoses of hearing loss.  Audiometry conducted at induction and separation found that the Veteran's hearing acuity was within normal limits bilaterally, and there is no evidence of a shift in hearing acuity during service, as noted by a VA examiner.  The Board notes that the Veteran has asserted that hearing loss disability began during active service.  However, there is no evidence of treatment or complaint of bilateral hearing loss or a diagnosis of any hearing loss until the August 2010 VA examination.  The Board notes that hearing loss disability is established by audiometry and is beyond the scope of lay observation, although the Veteran is competent to observe he has difficulty hearing.  38 C.F.R. § 3.385 (2015).  Consequently, service connection for bilateral hearing loss on the basis that hearing loss disability became manifest in service, or within one year following separation from service, and persisted is not warranted.  As there is no competent evidence that sensorineural hearing loss was manifested in the first post-service year, there is also no basis for establishing presumptive service connection.

What remains for consideration is whether or not current bilateral hearing loss disability could, in the absence of continuity since service, be otherwise related to service.  The only competent evidence in the record as to whether the Veteran's current hearing loss is related to service are the reports from the August 2010 and May 2014 VA examinations, when the examiners opined that the Veteran's current hearing loss was unrelated to active service.  In explaining the opinions, the examiners noted that the Veteran's hearing acuity was normal bilaterally at the time of separation from active service and acknowledged his reports of in-service noise exposure.  However, the August 2010 examiner explained that noise induced hearing loss does not continue to progress once the noise exposure is discontinued and the May 2014 examiner noted that the Veteran's hearing acuity did not shift during active service.  Further, when given the opportunity for a new VA examination in March 2015, the Veteran exaggerated his responses, as noted by the examiner, to the point that the testing was invalid.  Therefore, there is no opinion available from that examination.  As there are no contrary medical opinions of record, the Board finds the August 2010 and May 2014 VA examination reports probative, and persuasive.  

The Board acknowledges that the Veteran might sincerely believe that his current bilateral hearing loss disability is etiologically related to active service, to include noise exposure during service.  However the question of whether hearing loss disability was caused by or related to active service falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an opinion on that issue.

In sum, there is no objective evidence that the Veteran complained of or was treated for hearing loss during active service or for many years after service, or that the Veteran was diagnosed with bilateral hearing loss disability within one year of separation from active service.  VA examiners have competently opined that the Veteran's current bilateral hearing loss disability is not etiologically related to active service and provided a plausible explanation for those opinions.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for bilateral hearing loss disability.  Consequently, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


